 
FORM OF
CUSTODY AGREEMENT
 
AGREEMENT, dated as of March __, 2009 between each entity listed on Exhibit A
hereto, each such entity having its principal office and place of business at
111 West 57th Street, Suite 1100, New York, NY 10019 (the “Fund”) and THE BANK
OF NEW YORK MELLON, a New York corporation authorized to do a banking business
having its principal office and place of business at One Wall Street, New York,
New York 10286 (“Custodian”).
 
W I T N E S S E T H:
 
That for and in consideration of the mutual promises hereinafter set forth the
Fund and Custodian agree as follows:
 
ARTICLE I
DEFINITIONS
 
Whenever used in this Agreement, the following words shall have the meanings set
forth below:
 
1.      “Authorized Person” shall be any person, whether or not an officer or
employee of the Fund, duly authorized by the Fund’s board to execute any
Certificate or to give any Oral Instruction with respect to one or more
Accounts, such persons to be designated in a Certificate annexed hereto as
Schedule I hereto or such other Certificate as may be received by Custodian from
time to time.
 
2.      “BNY Affiliate” shall mean any office, branch or subsidiary of The Bank
of New York Mellon Corporation.
 
3.      “Book-Entry System” shall mean the Federal Reserve/Treasury book-entry
system for receiving and delivering securities, its successors and nominees.
 
4.      “Business Day” shall mean any day on which Custodian and relevant
Depositories are open for business.
 
5.      “Certificate” shall mean any notice, instruction, or other instrument in
writing, authorized or required by this Agreement to be given to Custodian,
which is actually received by Custodian by letter or facsimile transmission and
signed on behalf of the Fund by an Authorized Person or a person reasonably
believed by Custodian to be an Authorized Person.
 
6.      “Certificated Security” shall mean a promissory note or other debt
obligation or a warrant or similar right to purchase shares, each in physical
form and from time to time contained in a Loan Document File (as hereinafter
defined) or otherwise delivered to Custodian pursuant to this Agreement or held
at a Subcustodian.
 

--------------------------------------------------------------------------------


-2-
 
7.      “Composite Currency Unit” shall mean the Euro or any other composite
currency unit consisting of the aggregate of specified amounts of specified
currencies, as such unit may be constituted from time to time.
 
8.      “Depository” shall include (a) the Book-Entry System, (b) the Depository
Trust Company, (c) any other clearing agency or securities depository registered
with the Securities and Exchange Commission identified to the Fund from time to
time, and (d) the respective successors and nominees of the foregoing.
 
9.      “Foreign Depository” shall mean (a) Euroclear, (b) Clearstream Banking,
societe anonyme, (c) each Eligible Securities Depository as defined in Rule
17f-7 under the Investment Company Act of 1940, as amended, identified to the
Fund from time to time, and (d) the respective successors and nominees of the
foregoing.
 
10.    “Instructions” shall mean communications actually received by Custodian
by S.W.I.F.T., tested telex, letter, facsimile transmission, or other method or
system specified by Custodian as available for use in connection with the
services hereunder.
 
11.    “Loan Document File” shall mean a hard copy file, which the Fund
represents contains Loan Documents (as hereinafter defined), delivered to and
received by Custodian hereunder.
 
12.    “Loan Documents” shall mean all documents and instruments relating to any
Loans (as hereinafter defined), including, without limitation, loan or credit
agreements, assignment and acceptance agreements, promissory notes, deeds,
mortgages and security agreements contained in a Loan Document File.
 
13.    “Loans” shall mean loans or loan commitments by the Fund to its
customers.
 
14.    “Oral Instructions” shall mean verbal instructions received by Custodian
from an Authorized Person or from a person reasonably believed by Custodian to
be an Authorized Person.
 
15.    “Series” shall mean the various portfolios, if any, of the Fund listed on
Schedule II hereto, and if none are listed references to Series shall be
references to the Fund.
 
16.    “Securities” shall mean any common stock and other equity securities,
bonds, debentures, promissory notes and other debt securities and warrants or
any instruments representing rights to receive, purchase, or subscribe for the
same, or representing any other rights or interests therein whether constituting
a Certificated Security or held in book-entry form in a Depository or a Foreign
Depository.
 
17.    “Subcustodian” shall mean a bank (including any branch thereof) or other
financial institution (other than a Foreign Depository) located outside the U.S.
which is utilized by Custodian in connection with the purchase, sale or custody
of Securities hereunder and identified to the Fund from time to time, and their
respective successors and nominees.
 

--------------------------------------------------------------------------------


-3-
 
18.    “Uncertificated Securities” shall mean any Securities which are not
Certificated Securities.
 
ARTICLE II
APPOINTMENT OF CUSTODIAN; ACCOUNTS;
REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
1.      (a)           The Fund hereby appoints Custodian as custodian of all
Securities, cash and Loan Documents at any time delivered to Custodian during
the term of this Agreement.  Except as otherwise agreed, Certificated Securities
shall be held in registered form in the Fund’s name.  Custodian hereby accepts
such appointment and agrees to establish and maintain one or more securities
accounts and cash accounts for each Series in which Custodian will hold
Securities and cash and Loan Document Files as provided herein.  Custodian shall
maintain books and records segregating the assets of each Series from the assets
of any other Series.  Such accounts (each, an “Account”; collectively, the
“Accounts”) shall be in the name of the Fund.  All Loan Document Files (and any
Certificated Securities that may be contained therein) shall be maintained and
held by Custodian in its vaults or the vaults of a Subcustodian.
 
(b)           Custodian may from time to time establish on its books and records
such sub-accounts within each Account as the Fund and Custodian may agree upon
(each a “Special Account”), and Custodian shall reflect therein such assets as
the Fund may specify in a Certificate or Instructions.
 
(c)           Custodian may from time to time establish pursuant to a written
agreement with and for the benefit of a broker, dealer, future commission
merchant or other third party identified in a Certificate or Instructions such
accounts on such terms and conditions as the Fund and Custodian shall agree, and
Custodian shall transfer to such account such Securities and money as the Fund
may specify in a Certificate or Instructions.
 
2.      The Fund hereby represents and warrants, which representations and
warranties shall be continuing and shall be deemed to be reaffirmed upon each
delivery of a Certificate or each giving of Oral Instructions or Instructions by
the Fund, that:
 
(a)           It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement, and to perform its obligations
hereunder;
 
(b)           This Agreement has been duly authorized, executed and delivered by
the Fund, approved by a resolution of its board, constitutes a valid and legally
binding obligation of the Fund, enforceable in accordance with its terms, and
there is no statute, regulation, rule, order or judgment binding on it, and no
provision of its charter or by-laws, nor of any mortgage, indenture, credit
agreement or other contract binding on it or affecting its property, which would
prohibit its execution or performance of this Agreement;

--------------------------------------------------------------------------------


-4-
 
(c)           It is conducting its business in substantial compliance with all
applicable laws and requirements, both state and federal, and has obtained all
regulatory licenses, approvals and consents necessary to carry on its business
as now conducted;
 
(d)           It will not use the services provided by Custodian hereunder in
any manner that is, or will result in, a violation of any law, rule or
regulation applicable to the Fund;
 
(e)           To the extent applicable, its board or its foreign custody
manager, as defined in Rule 17f-5 under the Investment Company Act of 1940, as
amended (the “40 Act”), has determined that use of each Subcustodian (including
any Replacement Custodian) which Custodian is authorized to utilize in
accordance with Section 1(a) of Article III hereof satisfies the applicable
requirements of the 40 Act and Rule 17f-5 thereunder;
 
(f)           To the extent applicable, the Fund or its investment adviser has
determined that the custody arrangements of each Foreign Depository provide
reasonable safeguards against the custody risks associated with maintaining
assets with such Foreign Depository within the meaning of Rule 17f-7 under the
40 Act;
 
(g)           It is fully informed of the protections and risks associated with
various methods of transmitting Instructions and Oral Instructions and
delivering Certificates to Custodian, shall, and shall cause each Authorized
Person, to safeguard and treat with extreme care any user and authorization
codes, passwords and/or authentication keys, understands that there may be more
secure methods of transmitting or delivering the same than the methods selected
by it, agrees that the security procedures (if any) to be followed in connection
therewith provide a commercially reasonable degree of protection in light of its
particular needs and circumstances, and acknowledges and agrees that
Instructions need not be reviewed by Custodian, may conclusively be presumed by
Custodian to have been given by person(s) duly authorized,  and may be acted
upon as given;
 
(h)           It shall manage its borrowings, including, without limitation, any
advance or overdraft (including any day-light overdraft) in the Accounts, so
that the aggregate of its total borrowings does not exceed the amount permitted
to be borrowed under the 40 Act;
 
(i)           Its transmission or giving of, and Custodian acting upon and in
reliance on, Certificates, Instructions, or Oral Instructions pursuant to this
Agreement shall at all times comply with the 40 Act;
 
(j)           It shall impose and maintain restrictions on the destinations to
which cash may be disbursed by Instructions to ensure that each disbursement is
for a proper purpose;
 
(k)           It has the right to make the pledge and grant the security
interest and security entitlement to Custodian contained in Section 1 of Article
V hereof, free of any right of redemption or prior claim of any other person or
entity, such pledge and such grants shall have a first priority subject to no
setoffs, counterclaims, or other liens or grants prior to or on a parity
therewith, and it shall take such additional steps as Custodian may require to
assure such priority; and
 

--------------------------------------------------------------------------------


-5-
 
(l)           Each Loan Document File delivered to Custodian hereunder shall
contain all relevant Loan Documents pertaining to the Loan to which it relates.
 
3.      The Fund hereby covenants that it shall from time to time complete and
execute and deliver to Custodian upon Custodian’s request a Form FR U-1 (or
successor form) whenever the Fund borrows from Custodian any money to be used
for the purchase or carrying of margin stock as defined in Federal Reserve
Regulation U.
 
ARTICLE III
CUSTODY OF SECURITIES AND RELATED SERVICES
 
1.      (a)           Subject to the terms hereof, the Fund hereby authorizes
Custodian to hold any Securities received by it from time to time for the Fund’s
account.  Custodian shall be entitled to utilize, subject to subsection (c) of
this Section 1, Depositories, Subcustodians, and, subject to subsection (d) of
this Section 1, Foreign Depositories, to the extent possible in connection with
its performance hereunder.  Uncertificated Securities and cash held in a
Depository or Foreign Depository will be held subject to the rules, terms and
conditions of such entity.  Securities and cash held through Subcustodians shall
be held subject to the terms and conditions of Custodian’s agreements with such
Subcustodians.  Subcustodians may be authorized to hold Uncertificated
Securities in Foreign Depositories in which such Subcustodians
participate.  Unless otherwise required by local law or practice or a particular
subcustodian agreement, Uncertificated Securities deposited with a Subcustodian,
a Depositary or a Foreign Depository will be held in a commingled account, in
the name of Custodian, holding only Securities held by Custodian as custodian
for its customers.  Custodian shall identify on its books and records the
Securities and cash belonging to the Fund, whether held directly or indirectly
through Depositories, Foreign Depositories, or Subcustodians.  Custodian shall,
directly or indirectly through Subcustodians, Depositories, or Foreign
Depositories, endeavor, to the extent feasible, to hold Securities in the
country or other jurisdiction in which the principal trading market for such
Securities is located, where such Securities are to be presented for
cancellation and/or payment and/or registration, or where such Securities are
acquired.  Custodian at any time may cease utilizing any Subcustodian and/or may
replace a Subcustodian with a different Subcustodian (the “Replacement
Subcustodian”).  In the event Custodian selects a Replacement Subcustodian,
Custodian shall not utilize such Replacement Subcustodian until after the Fund’s
board or foreign custody manager has determined that utilization of such
Replacement Subcustodian satisfies the requirements of the 40 Act and Rule 17f-5
thereunder.
 
(b)           Unless Custodian has received a Certificate or Instructions to the
contrary, Custodian shall hold Securities indirectly through a Subcustodian only
if (i) the Securities are not subject to any right, charge, security interest,
lien or claim of any kind in favor of such Subcustodian or its creditors or
operators, including a receiver or trustee in bankruptcy or similar authority,
except for a claim of payment for the safe custody or administration of
Securities on behalf of the Fund by such Subcustodian, and (ii) beneficial
ownership of the Securities is freely transferable without the payment of money
or value other than for safe custody or administration.
 
(c)           With respect to each Depository, Custodian (i) shall exercise due
care in accordance with reasonable commercial standards in discharging its
duties as a securities intermediary to obtain and thereafter maintain
Uncertificated Securities or financial assets deposited or held in such
Depository, and (ii) will provide, promptly upon request by the Fund, such
reports as are available concerning the internal accounting controls and
financial strength of Custodian.
 

--------------------------------------------------------------------------------


-6-
 
(d)           With respect to each Foreign Depository, Custodian shall exercise
reasonable care, prudence, and diligence (i) to provide the Fund with an
analysis of the custody risks associated with maintaining assets with the
Foreign Depository, and (ii) to monitor such custody risks on a continuing basis
and promptly notify the Fund of any material change in such risks.  The Fund
acknowledges and agrees that such analysis and monitoring shall be made on the
basis of, and limited by, information gathered from Subcustodians or through
publicly available information otherwise obtained by Custodian, and shall not
include any evaluation of Country Risks.  As used herein the term “Country
Risks” shall mean with respect to any Foreign Depository:  (a) the financial
infrastructure of the country in which it is organized, (b) such country’s
prevailing custody and settlement practices, (c) nationalization, expropriation
or other governmental actions, (d) such country’s regulation of the banking or
securities industry, (e) currency controls, restrictions, devaluations or
fluctuations, and (f) market conditions which affect the order execution of
securities transactions or affect the value of securities.
 
2.      Custodian shall furnish the Fund with an advice of daily transactions
(including a confirmation of each transfer of Securities) and a monthly summary
of all transfers to or from the Accounts.
 
3.      With respect to all Uncertificated Securities held hereunder, Custodian
shall, unless otherwise instructed to the contrary:
 
(a)           Receive all income and other payments and advise the Fund as
promptly as practicable of any such amounts due but not paid;
 
(b)           Present for payment and receive the amount paid upon all
Uncertificated Securities which may mature and advise the Fund as promptly as
practicable of any such amounts due but not paid;
 
(c)           Forward to the Fund copies of all information or documents that it
may actually receive from an issuer of Uncertificated Securities which, in the
reasonable opinion of Custodian, are intended for the beneficial owner of
Uncertificated Securities;
 
(d)           Execute, as custodian, any certificates of ownership, affidavits,
declarations or other certificates under any tax laws now or hereafter in effect
in connection with the collection of bond and note coupons;
 
(e)           Hold directly or through a Depository, a Foreign Depository, or a
Subcustodian all rights and similar Securities issued with respect to any
Securities credited to an Account hereunder; and
 
(f)           Endorse for collection checks, drafts or other negotiable
instruments.
 

--------------------------------------------------------------------------------


-7-
 
(g)           (i)           Custodian shall notify the Fund of rights or
discretionary actions with respect to Uncertificated Securities held hereunder,
and of the date or dates by when such rights must be exercised or such action
must be taken, provided that Custodian has actually received, from the issuer or
the relevant Depository (with respect to Uncertificated Securities issued in the
United States) or from the relevant Subcustodian, Foreign Depository, or a
nationally or internationally recognized bond or corporate action service to
which Custodian subscribes, timely notice of such rights or discretionary
corporate action or of the date or dates such rights must be exercised or such
action must be taken.  Absent actual receipt of such notice, Custodian shall
have no liability for failing to so notify the Fund.
 
(ii)          Whenever Uncertificated Securities (including, but not limited to,
warrants, options, tenders, options to tender or non-mandatory puts or calls)
confer discretionary rights on the Fund or provide for discretionary action or
alternative courses of action by the Fund, the Fund shall be responsible for
making any decisions relating thereto and for directing Custodian to act.  In
order for Custodian to act, it must receive the Fund’s Certificate or
Instructions at Custodian’s offices, addressed as Custodian may from time to
time request, not later than noon (New York time) at least two (2) Business Days
prior to the last scheduled date to act with respect to such Uncertificated
Securities (or such earlier date or time as Custodian may specify to the
Fund).  Absent Custodian’s timely receipt of such Certificate or Instructions,
Custodian shall not be liable for failure to take any action relating to or to
exercise any rights conferred by such Uncertificated Securities.
 
(h)           All voting rights with respect to Uncertificated Securities,
however registered, shall be exercised by the Fund or its designee.  Custodian
will make available to the Fund proxy voting services upon the request of, and
for the jurisdictions selected by, the Fund in accordance with terms and
conditions to be mutually agreed upon by Custodian and the Fund.
 
(i)           Custodian shall promptly advise the Fund upon Custodian’s actual
receipt of notification of the partial redemption, partial payment or other
action affecting less than all Uncertificated Securities of the relevant
class.  If Custodian, any Subcustodian, any Depository, or any Foreign
Depository holds any Uncertificated Securities in which the Fund has an interest
as part of a fungible mass, Custodian, such Subcustodian, Depository, or Foreign
Depository may select the Uncertificated Securities to participate in such
partial redemption, partial payment or other action in any non-discriminatory
manner that it customarily uses to make such selection.
 
4.      With respect to all Certificated Securities held hereunder, the Fund
shall, unless otherwise agreed in writing to the contrary:
 
(a)           Cause the issuer of any Certificated Security to deposit with
Custodian (by means of a check or draft payable to Custodian or its nominee or
by wire transfer) all income and other payments or distributions on or with
respect to such Certificated Security and advise Custodian in a Certificate of
the amount to be received and if such amount relates to a particular Loan
Document File, the identity of such Loan Document File;
 
(b)           Direct Custodian in a detailed Certificate to present for payment
on the date and at the address specified therein the Certificated Securities
specified therein whether at maturity or for redemption, and to hold hereunder
such amounts paid on or with respect to such particular Certificated Securities
as Custodian may receive;
 

--------------------------------------------------------------------------------


-8-
 
(c)           Obtain and execute any certificates of ownership, affidavits,
declarations or other certificates under any tax laws now or hereafter in effect
in connection with the collection of bond and note coupons;
 
(d)           Cause the issuer to deposit with Custodian to be held hereunder
such additional Certificated Securities or rights as may be issued with respect
to any Certificated Securities credited to an Account hereunder and advise
Custodian in a detailed Certificate, if the Certificated Securities are to be
held in a particular Loan Document File;
 
(e)           Be solely responsible for the exercise of rights or discretionary
actions with respect to Certificated Securities held hereunder; and
 
(f)           Exercise all voting rights with respect to Certificated
Securities.
 
5.      Custodian shall have no duty or obligation to notify the Fund of any
rights or discretionary corporate action relating to a Certificated Security nor
shall Custodian have any responsibility or liability in connection with the
exercise of such rights or discretionary actions. Custodian shall have no duty
or obligation to notify the Fund of any proxy solicitation with respect to a
Certificated Security nor shall Custodian have any responsibility or liability
relating to such proxy voting.
 
6.      Custodian shall not under any circumstances accept bearer interest
coupons which have been stripped from United States federal, state or local
government or agency securities unless explicitly agreed to by Custodian in
writing.
 
7.      The Fund shall be liable for all taxes, assessments, duties and other
governmental charges, including any interest or penalty with respect thereto
(“Taxes”), with respect to any cash, Securities or Loan Document Files held on
behalf of the Fund or any transaction related thereto.  The Fund shall indemnify
Custodian and each Subcustodian for the amount of any Tax that Custodian, any
such Subcustodian or any other withholding agent is required under applicable
laws (whether by assessment or otherwise) to pay on behalf of, or in respect of
income earned by or payments or distributions made to or for the account of the
Fund (including any payment of Tax required by reason of an earlier failure to
withhold).  Custodian shall, or shall instruct the applicable Subcustodian or
other withholding agent to, withhold the amount of any Tax which is required to
be withheld under applicable law upon collection of any dividend, interest or
other distribution made with respect to any Uncertificated Security and any
proceeds or income from the sale, loan or other transfer of any Uncertificated
Security.  In the event that Custodian or any Subcustodian is required under
applicable law to pay any Tax on behalf of the Fund, Custodian is hereby
authorized to withdraw cash from any cash account in the amount required to pay
such Tax and to use such cash, or to remit such cash to the appropriate
Subcustodian or other withholding agent, for the timely payment of such Tax in
the manner required by applicable law.  If the aggregate amount of cash in all
cash accounts is not sufficient to pay such Tax, Custodian shall promptly notify
the Fund of the additional amount of cash (in the appropriate currency)
required, and the Fund shall directly deposit such additional amount in the
appropriate cash account promptly after receipt of such notice, for use by
Custodian as specified herein.  In the event that Custodian reasonably believes
that Fund is eligible, pursuant to applicable law or to the provisions of any
tax treaty, for a reduced rate of, or exemption from, any Tax which is otherwise
required to be withheld or paid on behalf of the Fund under any applicable law,
Custodian shall, or shall instruct the applicable Subcustodian or withholding
agent to, either withhold or pay such Tax at such reduced rate or refrain from
withholding or paying such Tax, as appropriate; provided that Custodian shall
have received from the Fund all documentary evidence of residence or other
qualification for such reduced rate or exemption required to be received under
such applicable law or treaty.  In the event that Custodian reasonably believes
that a reduced rate of, or exemption from, any Tax is obtainable only by means
of an application for refund, Custodian and the applicable Subcustodian shall
have no responsibility for the accuracy or validity of any forms or
documentation provided by the Fund to Custodian hereunder.  The Fund hereby
agrees to indemnify and hold harmless Custodian and each Subcustodian in respect
of any liability arising from any underwithholding or underpayment of any Tax
which results from the inaccuracy or invalidity of any such forms or other
documentation, and such obligation to indemnify shall be a continuing obligation
of the Fund, its successors and assigns notwithstanding the termination of this
Agreement.
 

--------------------------------------------------------------------------------


-9-
 
8.      (a)           For the purpose of settling Securities transactions,
transactions relating to Loan Document Files and foreign exchange transactions,
the Fund shall provide Custodian with sufficient immediately available funds for
all transactions by such time and date as conditions in the relevant market
dictate. As used herein, “sufficient immediately available funds” shall mean
either (i) sufficient cash denominated in U.S. dollars to purchase the necessary
foreign currency, or (ii) sufficient applicable foreign currency, to settle the
transaction.  Custodian shall provide the Fund with immediately available funds
each day which result from the actual settlement of all sale transactions, based
upon advices received by Custodian from Subcustodians, Depositories, and Foreign
Depositories.  Such funds shall be in U.S. dollars or such other currency as the
Fund may specify to Custodian.
 
(b)           Any foreign exchange transaction effected by Custodian in
connection with this Agreement may be entered with Custodian or a BNY Affiliate
acting as principal or otherwise through customary banking channels.  The Fund
may issue a standing Certificate or Instructions with respect to foreign
exchange transactions, but Custodian may establish rules or limitations
concerning any foreign exchange facility made available to the Fund, provided
that the Custodian provides notice of the same.  The Fund shall bear all risks
of investing in Securities or holding cash denominated in a foreign currency.
 
(c)           To the extent that Custodian has agreed to provide pricing or
other information services for Securities hereunder (other than Certificated
Securities contained in a Loan Document File), Custodian is authorized to
utilize any vendor (including brokers and dealers of Securities) reasonably
believed by Custodian to be reliable to provide such information. The Fund
understands that certain pricing information with respect to complex financial
instruments (e.g., derivatives) may be based on calculated amounts rather than
actual market transactions and may not reflect actual market values, and that
the variance between such calculated amounts and actual market values may or may
not be material. Where vendors do not provide information for particular
Securities or other property, an Authorized Person may advise Custodian in a
Certificate regarding the fair market value of, or provide other information
with respect to, such Securities or property as determined by it in good faith.
Custodian shall not be liable for any loss, damage or expense incurred as a
result of errors or omissions with respect to any pricing or other information
utilized by Custodian hereunder.
 

--------------------------------------------------------------------------------


-10-
 
9.           Except as otherwise provided by law, no person (other than an
officer or employee of Custodian or a Subcustodian) shall be authorized or
permitted to have access to the Securities, Loan Document Files and Loan
Documents held in custody hereunder, except pursuant to a resolution of the
Fund’s board of directors.  Each such resolution shall designate not more than
five persons who shall be either officers or employees of the Fund and shall
provide that access to such Securities, Loan Document Files and Loan Documents
shall be limited to two or more such persons jointly, at least one of whom shall
be an officer of the Fund; except that access to such Securities, Loan Document
Files and Loan Documents shall be permitted to the Fund’s independent public
accountants jointly with any two persons so designated or with an officer or
employee of Custodian.  Loan Documents, Loan Document Files and Certificated
Securities may be withdrawn from custody hereunder only pursuant to a resolution
of the Fund’s board of directors in connection with the sale, exchange,
redemption, maturity or conversion, the exercise of warrants or rights, assents
to changes in terms of a Loan or a Certificated Security or other transaction
necessary or appropriate in the ordinary course of business relating to the
management of Loans and Certificated Securities.
 
10.           Until such time as Custodian receives a Certificate to the
contrary with respect to a particular Uncertificated Security, Custodian may
release the identity of the Fund to an issuer which requests such information
pursuant to the Shareholder Communications Act of 1985 for the specific purpose
of direct communications between such issuer and shareholder.
 
ARTICLE IV
PURCHASE AND SALE OF SECURITIES;
CREDITS TO ACCOUNT
 
1.      Promptly after each purchase or sale of Securities by the Fund, the Fund
shall deliver to Custodian a Certificate or Instructions, or with respect to a
purchase or sale of a Security generally required to be settled on the same day
the purchase or sale is made, Oral Instructions specifying all information
Custodian may reasonably request to settle such purchase or sale.  Custodian
shall account for all purchases and sales of Securities on the actual settlement
date unless otherwise agreed by Custodian.
 
2.      The Fund understands that when Custodian is instructed to deliver
Securities against payment, delivery of such Securities and receipt of payment
therefor may not be completed simultaneously.  Notwithstanding any provision in
this Agreement to the contrary, settlements, payments and deliveries of
Securities may be effected by Custodian or any Subcustodian in accordance with
the customary or established securities trading or securities processing
practices and procedures in the jurisdiction in which the transaction occurs,
including, without limitation, delivery to a purchaser or dealer therefor (or
agent) against receipt with the expectation of receiving later payment for such
Securities.  The Fund assumes full responsibility for all risks, including,
without limitation, credit risks, involved in connection with such deliveries of
Securities.
 

--------------------------------------------------------------------------------


-11-
 
3.      Custodian may, as a matter of bookkeeping convenience or by separate
agreement with the Fund, credit the Account with the proceeds from the sale,
redemption or other disposition of Securities or interest, dividends or other
distributions payable on Securities prior to its actual receipt of final payment
therefor.  All such credits shall be conditional until Custodian’s actual
receipt of final payment and may be reversed by Custodian to the extent that
final payment is not received.  Payment with respect to a transaction will not
be “final” until Custodian shall have received immediately available funds which
under applicable local law, rule and/or practice are irreversible and not
subject to any security interest, levy or other encumbrance, and which are
specifically applicable to such transaction.
 
ARTICLE V
CUSTODY OF LOAN DOCUMENT FILES AND RELATED SERVICES
 
1.      The Fund shall be solely responsible for the servicing of all
Loans.  The Fund shall cause all payments by or on behalf of borrowers under the
Loans to be remitted to Custodian for credit to the Account.
 
2.      The Fund shall be solely responsible for maintaining all records of
account activity relating to each Loan, including without limitation, all
amortization schedules, records of transfer, pay-off, assignment, participation,
sale, modification, termination or other changes in the Loans.
 
3.      The Fund shall, upon origination, modification or other change in any
Loan, promptly deliver or cause to be delivered to Custodian all relevant Loan
Documents.  It is understood and agreed that Custodian will accept any file
purporting to be a Loan Document File for custody hereunder “as is” and without
any examination.  Custodian shall have no duty or responsibility to review any
Loan Document File, to determine the contents thereof or to review or inspect
any Loan Document and shall rely, without independent verification, on
information provided by the Fund regarding the Loan Document Files. Under no
circumstances will Custodian be required to issue a trust receipt (or similar
instrument) with respect to the Loan Document Files or their contents.  Account
statements will only reflect an inventory of the Loan Document Files that
Custodian holds in custody hereunder without any representation as to the
contents thereof.
 
4.      The Fund shall be solely responsible for the settlement of each purchase
or sale of Loans.  Subject to Section 5 below, the Fund shall deliver to
Custodian a Certificate specifying all Loan Document Files to be received or
released in connection with such purchase or sale and any other relevant
information concerning the custody of the Loan Document Files relating to the
affected Loans.  The Fund assumes full responsibility for all credit risks
associated with any such sale or purchase or any loss, damage or destruction of
any Loan Documents or Loan Document Files in transit.
 

--------------------------------------------------------------------------------


-12-
 
5.      No director, officer, employee or agent of the Fund shall have physical
access to the Loan Document Files or be authorized or permitted to withdraw any
Loan Documents nor shall Custodian deliver any Loan Documents to any such
person, unless such access or withdrawal has been duly authorized pursuant to
Section 9 of Article III hereof.
 
ARTICLE VI
OVERDRAFTS OR INDEBTEDNESS
 
1.      If Custodian should in its sole discretion advance funds on behalf of
any Series which results in an overdraft (including, without limitation, any
day-light overdraft) because the money held by Custodian in an Account for such
Series shall be insufficient to pay the total amount payable upon a purchase of
Securities or Loans specifically allocated to such Series, as set forth in a
Certificate, Instructions or Oral Instructions, or if an overdraft arises in the
separate account of a Series for some other reason, including, without
limitation, because of a reversal of a conditional credit or the purchase of any
currency, or if the Fund is for any other reason indebted to Custodian with
respect to a Series, including any indebtedness to The Bank of New York Mellon
under the Fund’s Cash Management and Related Services Agreement (except a
borrowing for investment or for temporary or emergency purposes using Securities
as collateral pursuant to a separate agreement and subject to the provisions of
Section 2 of this Article), such overdraft or indebtedness shall be deemed to be
a loan made by Custodian to the Fund for such Series payable on demand and shall
bear interest from the date incurred at a rate per annum ordinarily charged by
Custodian to its institutional customers, as such rate may be adjusted from time
to time.  Custodian shall endeavor to notify the Funds of such an overdraft or
indebtedness, by way of written, or oral communication, or by making such
information available on statements or electronically to the Fund, and will,
upon request provide details related to the rate of interest to be charged in
connection therewith.  In addition, the Fund hereby agrees that Custodian shall
to the maximum extent permitted by law have a continuing lien, security
interest, and security entitlement in and to any property, including, without
limitation, any investment property or any financial asset of such Series at any
time held by Custodian for the benefit of such Series or in which such Series
may have an interest which is then in Custodian’s possession or control or in
possession or control of any third party acting in Custodian’s behalf.  The Fund
authorizes Custodian, in its sole discretion, at any time to charge any such
overdraft or indebtedness together with interest due thereon against any balance
of account standing to such Series’ credit on Custodian’s books.
 
2.      If the Fund borrows money from any bank (including Custodian if the
borrowing is pursuant to a separate agreement) for investment or for temporary
or emergency purposes using Securities held by Custodian hereunder as collateral
for such borrowings, the Fund shall deliver to Custodian a Certificate
specifying with respect to each such borrowing:  (a) the Series to which such
borrowing relates; (b) the name of the bank, (c) the amount of the borrowing,
(d) the time and date, if known, on which the loan is to be entered into, (e)
the total amount payable to the Fund on the borrowing date, (f) the Securities
or Loan Document Files to be delivered as collateral for such loan, including
the name of the issuer, the title and the number of shares or the principal
amount of any particular Securities, and (g) a statement that such loan is in
conformance with the 40 Act and the Fund’s prospectus.  Custodian shall deliver
on the borrowing date specified in a Certificate the specified collateral
against payment by the lending bank of the total amount of the loan payable,
provided that the same conforms to the total amount payable as set forth in the
Certificate.   Custodian may, at the option of the lending bank, keep such
collateral in its possession, but such collateral shall be subject to all rights
therein given the lending bank by virtue of any promissory note or loan
agreement.  Custodian shall deliver such Securities as additional collateral as
may be specified in a Certificate to collateralize further any transaction
described in this Section.  The Fund shall cause all Securities or Loan Document
Files released from collateral status to be returned directly to Custodian, and
Custodian shall receive from time to time such return of collateral as may be
tendered to it.   In the event that the Fund fails to specify in a Certificate
the Series, the name of the issuer, the title and number of shares or the
principal amount of any particular Securities or to identify any particular Loan
Document File to be delivered as collateral by Custodian, Custodian shall not be
under any obligation to deliver any Securities or Loan Document File.
 

--------------------------------------------------------------------------------


-13-
 
ARTICLE VII
SALE AND REDEMPTION OF SHARES
 
1.      Whenever the Fund shall sell any shares issued by the Fund (“Shares”) it
shall deliver to Custodian a Certificate or Instructions specifying the amount
of money and/or Securities to be received by Custodian for the sale of such
Shares and specifically allocated to an Account for such Series.
 
2.      Upon receipt of such money, Custodian shall credit such money to an
Account in the name of the Series for which such money was received.
 
3.      Except as provided hereinafter, whenever the Fund desires Custodian to
make payment out of the money held by Custodian hereunder in connection with a
redemption of any Shares, it shall furnish to Custodian a Certificate or
Instructions specifying the total amount to be paid for such Shares.  Custodian
shall make payment of such total amount to the transfer agent specified in such
Certificate or Instructions out of the money held in an Account of the
appropriate Series.
 
ARTICLE VIII
PAYMENT OF DIVIDENDS OR DISTRIBUTIONS
 
1.      Whenever the Fund shall determine to pay a dividend or distribution on
Shares it shall furnish to Custodian Instructions or a Certificate setting forth
with respect to the Series specified therein the date of the declaration of such
dividend or distribution, the total amount payable, and the payment date.
 
2.      Upon the payment date specified in such Instructions or Certificate,
Custodian shall pay out of the money held for the account of such Series the
total amount payable to the dividend agent of the Fund specified therein.
 

--------------------------------------------------------------------------------


-14-
 
ARTICLE IX
CONCERNING CUSTODIAN
 
1.      (a)           Except as otherwise expressly provided herein, Custodian
shall not be liable for any costs, expenses, damages, liabilities or claims,
including attorneys’ and accountants’ fees (collectively, “Losses”), incurred by
or asserted against the Fund, except those Losses arising out of Custodian’s own
negligence or willful misconduct.  Custodian shall have no liability whatsoever
for the action or inaction of any Depositories or of any Foreign Depositories,
except in each case to the extent such action or inaction is a direct result of
the Custodian’s failure to fulfill its duties hereunder.  With respect to any
Losses incurred by the Fund as a result of the acts or any failures to act by
any Subcustodian (other than a BNY Affiliate), Custodian shall take appropriate
action to recover such Losses from such Subcustodian; and Custodian’s sole
responsibility and liability to the Fund shall be limited to amounts so received
from such Subcustodian (exclusive of costs and expenses incurred by
Custodian).  In no event shall Custodian be liable to the Fund or any third
party for special, indirect or consequential damages, or lost profits or loss of
business, arising in connection with this Agreement, nor shall Custodian or any
Subcustodian be liable:  (i) for acting in accordance with any Certificate or
Oral Instructions  actually received by Custodian and reasonably believed by
Custodian to be given by an Authorized Person; (ii) for acting in accordance
with Instructions without reviewing the same; (iii) for conclusively presuming
that all Instructions are given only by person(s) duly authorized; (iv) for
conclusively presuming that all disbursements of cash directed by the Fund,
whether by a Certificate, an Oral Instruction, or an Instruction, are in
accordance with Section 2(i) of Article II hereof; (v) for holding property in
any particular country, including, but not limited to, Losses resulting from
nationalization, expropriation or other governmental actions; regulation of the
banking or securities industry; exchange or currency controls or restrictions,
devaluations or fluctuations; availability of cash or Securities or market
conditions which prevent the transfer of property or execution of Securities
transactions or affect the value of property; (vi) for any Losses due to forces
beyond the control of Custodian, including without limitation strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God, or interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; (vii)
for the insolvency of any Subcustodian (other than a BNY Affiliate), any
Depository, or, except to the extent such action or inaction is a direct result
of the Custodian’s failure to fulfill its duties hereunder, any Foreign
Depository; or (viii) for the contents of or deficiency in any Loan Document
File, or (ix) for any Losses arising from the applicability of any law or
regulation now or hereafter in effect, or from the occurrence of any event,
including, without limitation, implementation or adoption of any rules or
procedures of a Foreign Depository, which may affect, limit, prevent or impose
costs or burdens on, the transferability, convertibility, or availability of any
currency or Composite Currency Unit in any country or on the transfer of any
Securities, and in no event shall Custodian be obligated to substitute another
currency for a currency (including a currency that is a component of a Composite
Currency Unit) whose transferability, convertibility or availability has been
affected, limited, or prevented by such law, regulation or event, and to the
extent that any such law, regulation or event imposes a cost or charge upon
Custodian in relation to the transferability, convertibility, or availability of
any cash currency or Composite Currency Unit, such cost or charge shall be for
the account of the Fund, and Custodian may treat any account denominated in an
affected currency as a group of separate accounts denominated in the relevant
component currencies.
 

--------------------------------------------------------------------------------


-15-
 
(b)           Custodian may enter into subcontracts, agreements and
understandings with any BNY Affiliate, whenever and on such terms and conditions
as it deems necessary or appropriate to perform its services hereunder.  No such
subcontract, agreement or understanding shall discharge Custodian from its
obligations hereunder.
 
(c)           The Fund agrees to indemnify Custodian and hold Custodian harmless
from and against any and all Losses sustained or incurred by or asserted against
Custodian by reason of or as a result of any action or inaction, or arising out
of Custodian’s performance hereunder, including reasonable fees and expenses of
counsel incurred by Custodian in a successful defense of claims by the Fund, and
any claims by a purchaser or transferee of any Loan Document File; provided
however, that the Fund shall not indemnify Custodian for those Losses arising
out of Custodian’s own negligence or willful misconduct.  This indemnity shall
be a continuing obligation of the Fund, its successors and assigns,
notwithstanding the termination of this Agreement.
 
2.      Without limiting the generality of the foregoing, Custodian shall be
under no obligation to inquire into, and shall not be liable for:
 
(a)           Any Losses incurred by the Fund or any other person as a result of
the receipt or acceptance of fraudulent, forged or invalid Securities, or
Securities which are otherwise not freely transferable or deliverable without
encumbrance in any relevant market;
 
(b)           The validity of the issue of any Securities purchased, sold, or
written by or for the Fund, the legality of the purchase, sale or writing
thereof, or the propriety of the amount paid or received therefor;
 
(c)           The legality of the sale or redemption of any Shares, or the
propriety of the amount to be received or paid therefor;
 
(d)           The legality of the declaration or payment of any dividend or
distribution by the Fund;
 
(e)           The legality of any borrowing by the Fund;
 
(f)           The legality of any loan of portfolio Securities, nor shall
Custodian be under any duty or obligation to see to it that any cash or
collateral delivered to it by a broker, dealer or financial institution or held
by it at any time as a result of such loan of portfolio Securities is adequate
security for the Fund against any loss it might sustain as a result of such
loan, which duty or obligation shall be the sole responsibility of the Fund.  In
addition, Custodian shall be under no duty or obligation to see that any broker,
dealer or financial institution to which portfolio Securities of the Fund are
lent makes payment to it of any dividends or interest which are payable to or
for the account of the Fund during the period of such loan or at the termination
of such loan;
 

--------------------------------------------------------------------------------


-16-
 
(g)           The sufficiency or value of any amounts of money and/or Securities
held in any Special Account in connection with transactions by the Fund; whether
any broker, dealer, futures commission merchant or clearing member makes payment
to the Fund of any variation margin payment or similar payment which the Fund
may be entitled to receive from such broker, dealer, futures commission merchant
or clearing member, or whether any payment received by Custodian from any
broker, dealer, futures commission merchant or clearing member is the amount the
Fund is entitled to receive, or to notify the Fund of Custodian’s receipt or
non-receipt of any such payment; or
 
(h)           Whether any Securities at any time delivered to, or held by it or
by any Subcustodian, for the account of the Fund and specifically allocated to a
Series are such as properly may be held by the Fund or such Series under the
provisions of its then current prospectus and statement of additional
information, or to ascertain whether any transactions by the Fund, whether or
not involving Custodian, are such transactions as may properly be engaged in by
the Fund.
 
3.      Custodian may, with respect to questions of law specifically regarding
an Account, obtain the advice of counsel, which has been reasonably selected by
Custodian, and shall be fully protected with respect to anything done or omitted
by it in good faith in conformity with such advice.
 
4.      Custodian shall be under no obligation to take action to collect any
amount payable on Securities in default, or if payment is refused after due
demand and presentment.
 
5.      Custodian shall have no duty or responsibility to inquire into, make
recommendations, supervise, or determine the suitability of any transactions
affecting any Account.
 
6.      The Fund shall pay to Custodian the fees and charges as may be
specifically agreed upon from time to time and such other fees and charges at
Custodian’s standard rates for such services as may be applicable.  The Fund
shall reimburse Custodian for all costs, actually incurred, associated with the
conversion of the Fund’s Securities hereunder and the transfer of Securities and
records kept in connection with this Agreement.  The Fund shall also reimburse
Custodian for actual out-of-pocket expenses which are a normal incident of the
services provided hereunder.
 
7.      Custodian has the right to debit any cash account for any amount payable
by the Fund in connection with any and all obligations of the Fund to
Custodian.  In addition to the rights of Custodian under applicable law and
other agreements, at any time when the Fund shall not have honored any of its
obligations to Custodian, Custodian shall have the right, provided that
Custodian shall endeavor to seek the Fund’s direction as to it preferred source
of funds from which to meet its obligations to the Custodian, to retain or
set-off, against such obligations of the Fund, any Securities or cash Custodian
or a BNY Affiliate may directly or indirectly hold for the account of the Fund,
and any obligations (whether matured or unmatured) that Custodian or a BNY
Affiliate may have to the Fund in any currency or Composite Currency Unit.  Any
such asset of, or obligation to, the Fund may be transferred to Custodian and
any BNY Affiliate in order to effect the above rights.
 

--------------------------------------------------------------------------------


-17-
 
8.      The Fund agrees to forward to Custodian a Certificate or Instructions
confirming Oral Instructions by the close of business of the same day that such
Oral Instructions are given to Custodian.  The Fund agrees that the fact that
such confirming Certificate or Instructions are not received or that a contrary
Certificate or contrary Instructions are received by Custodian shall in no way
affect the validity or enforceability of transactions authorized by such Oral
Instructions and effected by Custodian.  If the Fund elects to transmit
Instructions through an on-line communications system offered by Custodian, the
Fund’s use thereof shall be subject to the Terms and Conditions attached as
Appendix I hereto.  If Custodian receives Instructions which appear on their
face to have been transmitted by an Authorized Person via (i) computer
facsimile, email, the Internet or other insecure electronic method, or (ii)
secure electronic transmission containing applicable authorization codes,
passwords and/or authentication keys, the Fund understands and agrees that
Custodian cannot determine the identity of the actual sender of such
Instructions and that Custodian shall conclusively presume that such Written
Instructions have been sent by an Authorized Person, and the Fund shall be
responsible for ensuring that only Authorized Persons transmit such Instructions
to Custodian.  If the Fund elects (with Custodian’s prior consent) to transmit
Instructions through an on-line communications service owned or operated by a
third party, the Fund agrees that Custodian shall not be responsible or liable
for the reliability or availability of any such service.
 
9.      The books and records pertaining to the Fund which are in possession of
Custodian shall be the property of the Fund.  Such books and records shall be
prepared and maintained as required by the 40 Act and the rules thereunder. The
Fund, or its authorized representatives (including its independent public
accountant), shall have access to such books and records during Custodian’s
normal business hours for purposes of inspection and, where appropriate,
audit.  Upon the reasonable request of the Fund, copies of any such books and
records shall be provided by Custodian to the Fund or its authorized
representative.  Upon the reasonable request of the Fund, Custodian shall
provide in hard copy or on computer disc any records included in any such
delivery which are maintained by Custodian on a computer disc, or are similarly
maintained.
 
10.    It is understood that Custodian is authorized to supply any information
regarding the Accounts which is required by any law, regulation or rule now or
hereafter in effect.  The Custodian shall provide the Fund with any report
obtained by the Custodian on the system of internal accounting control of a
Depository, and with such reports on its own system of internal accounting
control as the Fund may reasonably request from time to time.
 
11.    Custodian shall have no duties or responsibilities whatsoever except such
duties and responsibilities as are specifically set forth in this Agreement, and
no covenant or obligation shall be implied against Custodian in connection with
this Agreement.
 

--------------------------------------------------------------------------------


-18-
 
ARTICLE X
TERMINATION
 
1.      Either of the parties hereto may terminate this Agreement by giving to
the other party a notice in writing specifying the date of such termination,
which shall be not less than ninety (90) days after the date of giving of such
notice. In the event such notice is given by the Fund, it shall be accompanied
by a copy of a resolution of the board of the Fund, certified by the Secretary
or any Assistant Secretary, electing to terminate this Agreement and designating
a successor custodian or custodians, each of which shall be a bank or trust
company having not less than $2,000,000 aggregate capital, surplus and undivided
profits. In the event such notice is given by Custodian, the Fund shall, on or
before the termination date, deliver to Custodian a copy of a resolution of the
board of the Fund, certified by the Secretary or any Assistant Secretary,
designating a successor custodian or custodians. In the absence of such
designation by the Fund, Custodian may designate a successor custodian, which
shall be a bank or trust company having not less than $2,000,000 aggregate
capital, surplus and undivided profits. Upon the date set forth in such notice
this Agreement shall terminate, and Custodian shall upon receipt of a notice of
acceptance by the successor custodian on that date deliver directly to the
successor custodian all Securities, Loan Document Files and money then owned by
the Fund and held by it as Custodian, after deducting all fees, expenses and
other amounts for the payment or reimbursement of which it shall then be
entitled.
 
2.      If a successor custodian is not designated by the Fund or Custodian in
accordance with the preceding Section, the Fund shall upon the date specified in
the notice of termination of this Agreement and upon the delivery by Custodian
of all Securities and Loan Document Files (other than Securities which cannot be
delivered to the Fund) and money then owned by the Fund be deemed to be its own
custodian and Custodian shall thereby be relieved of all duties and
responsibilities pursuant to this Agreement, other than the duty with respect to
Securities which cannot be delivered to the Fund to hold such Securities
hereunder in accordance with this Agreement.
 
ARTICLE XI
MISCELLANEOUS
 
1.      The Fund agrees to furnish to Custodian a new Certificate of Authorized
Persons in the event of any change in the then present Authorized
Persons.  Until such new Certificate is received, Custodian shall be fully
protected in acting upon Certificates or Oral Instructions of such present
Authorized Persons.
 
2.      Any notice or other instrument in writing, authorized or required by
this Agreement to be given to Custodian, shall be sufficiently given if
addressed to Custodian and received by it at its offices at One Wall Street, New
York, New York 10286, or at such other place as Custodian may from time to time
designate in writing.
 
3.      Any notice or other instrument in writing, authorized or required by
this Agreement to be given to the Fund shall be sufficiently given if addressed
to the Fund and received by it at its offices at 111 West 57th Street, Suite
1100, New York, NY 10019, or at such other place as the Fund may from time to
time designate in writing.
 

--------------------------------------------------------------------------------


-19-
 
4.      Each and every right granted to either party hereunder or under any
other document delivered hereunder or in connection herewith, or allowed it by
law or equity, shall be cumulative and may be exercised from time to time.  No
failure on the part of either party to exercise, and no delay in exercising, any
right will operate as a waiver thereof, nor will any single or partial exercise
by either party of any right preclude any other or future exercise thereof or
the exercise of any other right.
 
5.      In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any exclusive jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected thereby.  This Agreement may not be amended or modified in any manner
except by a written agreement executed by both parties, except that any
amendment to the Schedule I hereto need be signed only by the Fund and any
amendment to Appendix I hereto need be signed only by Custodian.  This Agreement
shall extend to and shall be binding upon the parties hereto, and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by either party without the written consent of the other.
 
6.      This Agreement shall be construed in accordance with the substantive
laws of the State of New York, without regard to conflicts of laws principles
thereof.  The Fund and Custodian hereby consent to the jurisdiction of a state
or federal court situated in New York City, New York in connection with any
dispute arising hereunder.  The Fund hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of venue of any such proceeding brought in such a court and
any claim that such proceeding brought in such a court has been brought in an
inconvenient forum.  The Fund and Custodian each hereby irrevocably waives any
and all rights to trial by jury in any legal proceeding arising out of or
relating to this Agreement.
 
7.      The Fund hereby acknowledges that Custodian is subject to federal laws,
including the Customer Identification Program (CIP) requirements under the USA
PATRIOT Act and its implementing regulations, pursuant to which Custodian must
obtain, verify and record information that allows Custodian to identify the
Fund.  Accordingly, prior to opening an Account hereunder Custodian will ask the
Fund to provide certain information including, but not limited to, the Fund’s
name, physical address, tax identification number and other information that
will help Custodian to identify and verify the Fund’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information.  The Fund agrees that Custodian
cannot open an Account hereunder unless and until Custodian verifies the Fund’s
identity in accordance with its CIP.
 
8.      This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument.
 

--------------------------------------------------------------------------------


-20-
 
IN WITNESS WHEREOF, the Fund and Custodian have caused this Agreement to be
executed by their respective officers, thereunto duly authorized, as of the day
and year first above written.
 
HARRIS & HARRIS GROUP, INC.
 
By: _______________________
Title:
 
THE BANK OF NEW YORK MELLON
 
By: _______________________
Title:
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE I
CERTIFICATE OF AUTHORIZED PERSONS
(The Fund - Oral and Written Instructions)
 
The undersigned hereby certifies that he/she is the duly elected and acting
________________________ of * (the “Fund”), and further certifies that the
following officers or employees of the Fund have been duly authorized in
conformity with the Fund’s Declaration of Trust and By-Laws to deliver
Certificates and Oral Instructions to The Bank of New York Mellon (“Custodian”)
pursuant to the Custody Agreement between the Fund and Custodian dated
_______________, and that the signatures appearing opposite their names are true
and correct:
 
________________________
Name
 
________________________
Title
________________________
Signature
________________________
Name
 
________________________
Title
________________________
Signature
________________________
Name
 
________________________
Title
________________________
Signature
________________________
Name
 
________________________
Title
________________________
Signature
________________________
Name
 
________________________
Title
________________________
Signature
________________________
Name
 
________________________
Title
________________________
Signature
________________________
Name
 
________________________
Title
________________________
Signature



 
This certificate supersedes any certificate of Authorized Persons you may
currently have on file.
 
[seal]
By: _______________________
Title:

 
Date:
 

--------------------------------------------------------------------------------


 
SCHEDULE II
 
SERIES
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
APPENDIX I
 
ELECTRONIC SERVICES TERMS AND CONDITIONS
 
1.           License; Use. (a) This Appendix I shall govern the Fund’s use of
electronic communications, information delivery, portfolio management and
banking services, that The Bank of New York Mellon and its affiliates
(“Custodian”) may provide to the Fund, such as The Bank of New York Inform ™ and
The Bank of New York CA$H-Register Plus®, and any computer software, proprietary
data and documentation provided by Custodian to the Fund in connection therewith
(collectively, the “Electronic Services”). In the event of any conflict between
the terms of this Appendix I and the main body of this Agreement with respect to
the Fund’s use of the Electronic Services, the terms of this Appendix I shall
control.
 
(b) Custodian grants to the Fund a personal, nontransferable and nonexclusive
license to use the Electronic Services to which the Fund subscribes solely for
the purpose of transmitting instructions and information (“Written
Instructions”), obtaining reports, analyses and statements and other information
and data, making inquiries and otherwise communicating with Custodian in
connection with the Fund’s relationship with Custodian.  The Fund shall use the
Electronic Services solely for its own internal and proper business purposes and
not in the operation of a service bureau.  Except as set forth herein, no
license or right of any kind is granted to with respect to the Electronic
Services.  The Fund acknowledges that Custodian and its suppliers retain and
have title and exclusive proprietary rights to the Electronic Services,
including any trade secrets or other ideas, concepts, know-how, methodologies,
and information incorporated therein and the exclusive rights to any copyrights,
trade dress, look and feel, trademarks and patents (including registrations and
applications for registration of either), and other legal protections available
in respect thereof.  The Fund further acknowledges that all or a part of the
Electronic Services may be copyrighted or trademarked (or a registration or
claim made therefor) by Custodian or its suppliers.  The Fund shall not take any
action with respect to the Electronic Services inconsistent with the foregoing
acknowledgments, nor shall the Fund attempt to decompile, reverse engineer or
modify the Electronic Services.  The Fund may not copy, distribute, sell, lease
or provide, directly or indirectly, the Electronic Services or any portion
thereof to any other person or entity without Custodian’s prior written
consent.  The Fund may not remove any statutory copyright notice or other notice
included in the Electronic Services.  The Fund shall reproduce any such notice
on any reproduction of any portion of the Electronic Services and shall add any
statutory copyright notice or other notice upon Custodian’s request.
 
(c) Portions of the Electronic Services may contain, deliver or rely on data
supplied by third parties (“Third Party Data”), such as pricing data and
indicative data, and services supplied by third parties (“Third Party Services”)
such as analytic and accounting services.  Third Party Data and Third Party
Services supplied hereunder are obtained from sources that Custodian believes to
be reliable but are provided without any independent investigation by
Custodian.  Custodian and its suppliers do not represent or warrant that the
Third Party Data or Third Party Services are correct, complete or
current.  Third Party Data and Third Party Services are proprietary to their
suppliers, are provided solely for the Fund’s internal use, and may not be
reused, disseminated or redistributed in any form.  The Fund shall not use any
Third Party Data in any manner that would act as a substitute for obtaining a
license for the data directly from the supplier.  Third Party Data and Third
Party Services should not be used in making any investment decision.  CUSTODIAN
AND ITS SUPPLIERS ARE NOT RESPONSIBLE FOR ANY RESULTS OBTAINED FROM THE USE OF
OR RELIANCE UPON THIRD PARTY DATA OR THIRD PARTY SERVICES.  Custodian’s
suppliers of Third Party Data and Services are intended third party
beneficiaries of this Section 1(c) and Section 5 below.
 

--------------------------------------------------------------------------------


-2-
 
(d) The Fund understands and agrees that any links in the Electronic Services to
Internet sites may be to sites sponsored and maintained by third
parties.  Custodian make no guarantees, representations or warranties concerning
the information contained in any third party site (including without limitation
that such information is correct, current, complete or free of viruses or other
contamination), or any products or services sold through third party sites.  All
such links to third party Internet sites are provided solely as a convenience to
the Fund and the Fund accesses and uses such sites at its own risk.  A link in
the Electronic Services to a third party site does not constitute Custodian’s
endorsement, authorisation or sponsorship of such site or any products and
services available from such site.
 
2.           Equipment.  The Fund shall obtain and maintain at its own cost and
expense all equipment and services, including but not limited to communications
services, necessary for it to utilize and obtain access to the Electronic
Services, and Custodian shall not be responsible for the reliability or
availability of any such equipment or services.
 
3.           Proprietary Information.  The Electronic Services, and any
proprietary data (including Third Party Data), processes, software, information
and documentation made available to the Fund (other than which are or become
part of the public domain or are legally required to be made available to the
public) (collectively, the "Information"), are the exclusive and confidential
property of Custodian or its suppliers.  However, for the avoidance of doubt,
reports generated by the Fund containing information relating to its account(s)
(except for Third Party Data contained therein) are not deemed to be within the
meaning of the term “Information.”  the Fund shall keep the Information
confidential by using the same care and discretion that the Fund uses with
respect to its own confidential property and trade secrets, but not less than
reasonable care.  Upon termination of the Agreement or the licenses granted
herein for any reason, the Fund shall return to Custodian any and all copies of
the Information which are in its possession or under its control (except that
the Fund may retain reports containing Third Party Data, provided that such
Third Party Data remains subject to the provisions of this Appendix).  The
provisions of this Section 3 shall not affect the copyright status of any of the
Information which may be copyrighted and shall apply to all information whether
or not copyrighted.
 

--------------------------------------------------------------------------------


-3-
 
4.           Modifications.  Custodian reserves the right to modify the
Electronic Services from time to time.  The Fund agrees not to modify or attempt
to modify the Electronic Services without Custodian's prior written
consent.  The Fund acknowledges that any modifications to the Electronic
Services, whether by the Fund or Custodian and whether with or without
Custodian's consent, shall become the property of Custodian.
 
5.           NO REPRESENTATIONS OR WARRANTIES; LIMITATION OF
LIABILITY.  CUSTODIAN AND ITS MANUFACTURERS AND SUPPLIERS MAKE NO WARRANTIES OR
REPRESENTATIONS WITH RESPECT TO THE ELECTRONIC SERVICES OR ANY THIRD PARTY DATA
OR THIRD PARTY SERVICES, EXPRESS OR IMPLIED, IN FACT OR IN LAW, INCLUDING BUT
NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A
PARTICULAR PURPOSE.  THE FUND ACKNOWLEDGES THAT THE ELECTRONIC SERVICES, THIRD
PARTY DATA AND THIRD PARTY SERVICES ARE PROVIDED “AS IS.”  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE
LIABLE FOR ANY DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL,
WHICH CUSTOMER MAY INCUR IN CONNECTION WITH THE ELECTRONIC SERVICES, THIRD PARTY
DATA OR THIRD PARTY SERVICES, EVEN IF CUSTODIAN OR SUCH SUPPLIER KNEW OF THE
POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE
LIABLE FOR ACTS OF GOD, MACHINE OR COMPUTER BREAKDOWN OR MALFUNCTION,
INTERRUPTION OR MALFUNCTION OF COMMUNICATION FACILITIES, LABOR DIFFICULTIES OR
ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND THEIR REASONABLE CONTROL.
 
6.           Security; Reliance; Unauthorized Use; Funds Transfers.  Custodian
will establish security procedures to be followed in connection with the use of
the Electronic Services, and the Fund agrees to comply with the security
procedures.  The Fund understands and agrees that the security procedures are
intended to determine whether instructions received by Custodian through the
Electronic Services are authorized but are not (unless otherwise specified in
writing) intended to detect any errors contained in such instructions.  The Fund
will cause all persons utilizing the Electronic Services to treat any user and
authorization codes, passwords, authentication keys and other security devices
with the highest degree of care and confidentiality.  Upon termination of the
Fund’s use of the Electronic Services, the Fund shall return to Custodian any
security devices (e.g., token cards) provided by Custodian.  Custodian is hereby
irrevocably authorized to comply with and rely upon on Written Instructions and
other communications, whether or not authorized, received by it through the
Electronic Services.  The Fund acknowledges that it has sole responsibility for
ensuring that only Authorized Persons use the Electronic Services and that to
the fullest extent permitted by applicable law Custodian shall not be
responsible nor liable for any unauthorized use thereof or for any losses
sustained by the Fund arising from or in connection with the use of the
Electronic Services or Custodian’s reliance upon and compliance with Written
Instructions and other communications received through the Electronic
Services.  With respect to instructions for a transfer of funds issued through
the Electronic Services, when instructed to credit or pay a party by both name
and a unique numeric or alpha-numeric identifier (e.g. ABA number or account
number), the Custodian, its affiliates, and any other bank participating in the
funds transfer, may rely solely on the unique identifier, even if it identifies
a party different than the party named.  Such reliance on a unique identifier
shall apply to beneficiaries named in such instructions as well as any financial
institution which is designated in such instructions to act as an intermediary
in a funds transfer.  It is understood and agreed that unless otherwise
specifically provided herein, and to the extent permitted by applicable law, the
parties hereto shall be bound by the rules of any funds transfer system utilized
to effect a funds transfer hereunder.
 

--------------------------------------------------------------------------------


-4-
 
7.           Acknowledgments.  Custodian shall acknowledge through the
Electronic Services its receipt of each Written Instruction communicated through
the Electronic Services, and in the absence of such acknowledgment Custodian
shall not be liable for any failure to act in accordance with such Written
Instruction and the Fund may not claim that such Written Instruction was
received by Custodian.  Custodian may in its discretion decline to act upon any
instructions or communications that are insufficient or incomplete or are not
received by Custodian in sufficient time for Custodian to act upon, or in
accordance with such instructions or communications.
 
8.           Viruses.  The Fund agrees to use reasonable efforts to prevent the
transmission through the Electronic Services of any software or file which
contains any viruses, worms, harmful component or corrupted data and agrees not
to use any device, software, or routine to interfere or attempt to interfere
with the proper working of the Electronic Services.
 
9.           Encryption.  The Fund acknowledges and agrees that encryption may
not be available for every communication through the Electronic Services, or for
all data.  The Fund agrees that Custodian may deactivate any encryption features
at any time, without notice or liability to the Fund, for the purpose of
maintaining, repairing or troubleshooting its systems.
 
10.           On-Line Inquiry and Modification of Records. In connection with
the Fund’s use of the Electronic Services, Custodian may, at the Fund’s request,
permit the Fund to enter data directly into a Custodian database for the purpose
of modifying certain information maintained by Custodian’s systems, including,
but not limited to, change of address information.  To the extent that the Fund
is granted such access, the Fund agrees to indemnify and hold Custodian harmless
from all loss, liability, cost, damage and expense (including attorney’s fees
and expenses) to which Custodian may be subjected or which may be incurred in
connection with any claim which may arise out of or as a result of changes to
Custodian database records initiated by the Fund.
 

--------------------------------------------------------------------------------


-5-
 
11.           Agents.   the Fund may, on advance written notice to the
Custodian, permit its agents and contractors (“Agents”) to access and use the
Electronic Services on the Fund’s behalf, except that the Custodian reserves the
right to prohibit the Fund’s use of any particular Agent for any reason.  The
Fund shall require its Agent(s) to agree in writing to be bound by the terms of
the Agreement, and the Fund shall be liable and responsible for any act or
omission of such Agent in the same manner, and to the same extent, as though
such act or omission were that of the Fund.  Each submission of a Written
Instruction or other communication by the Agent through the Electronic Services
shall constitute a representation and warranty by the Fund that the Agent
continues to be duly authorized by the Fund to so act on its behalf and the
Custodian may rely on the representations and warranties made herein in
complying with such Written Instruction or communication.  Any Written
Instruction or other communication through the Electronic Services by an Agent
shall be deemed that of the Fund, and the Fund shall be bound thereby whether or
not authorized. The Fund may, subject to the terms of this Agreement and upon
advance written notice to the Bank, provide a copy of the Electronic Service
user manuals to its Agent if the Agent requires such copies to use the
Electronic Services on the Fund’s behalf.  Upon cessation of any such Agent's
services, the Fund shall promptly terminate such Agent’s access to the
Electronic Services, retrieve from the Agent any copies of the manuals and
destroy them, and retrieve from the Agent any token cards or other security
devices provided by Custodian and return them to Custodian.
 

--------------------------------------------------------------------------------




 